McCulloch, C. J. Appellant was indicted for the crime of murder in the first degree in killing one Wilks, in a saloon in Newport, Arkansas. On the trial of the case, the jury returned a verdict of guilty of the crime of murder in the second degree, and judgment was entered for that offense, from which judg-. ment an appeal has been prosecuted. The killing was done by shooting deceased with a pistol in the presence of a number of bystanders, who testified concerning the circumstances. The killing was unprovoked and wholly unjustifiable, and the only defense is that of insanity. Testimony was adduced tending to show that appellant, who was a young man, had been a habitual drunkard since he was about fourteen years old, and that his mind had become diseased to the extent that he was insane, and was not criminally responsible. The court gave instructions, some of them on the subject of insanity, and no objections thereto were made by or on behalf, of appellant. Appellant, however, asked the court to give three instructions, all of which were refused, and the court’s ruling in each instance is assigned as error. The first two instructions on the subject of insanity were clearly embraced in the instructions given, and need not be set out, nor discussed. The third instruction embraced a statement 'that ‘ ‘ settled insanity which becomes fixed and established as a diseased condition of the mind, produced by habitual intoxication, affects criminal responsibility in the same way as insanity produced by any other cause.” Appellant was entitled to have that phase of the law stated to the jury. Otherwise they might have confused it with the question of responsibility for crime committed while voluntarily intoxicated. The court did, however, give an instruction which we think sufficiently covered that theory. The instruction given was really more favorable, in some respects, than the law justified, but it was, we think, sufficient to convey to the minds of the jury the idea expressed in appellant’s instruction which was refused. It told the jury, in effect, that if appellant was insane as defined in the instructions, and that his reason was dethroned to the extent of making him incapable of knowing right from, wrong, he would be excused for committing an unlawful killing while under the influence of intoxicants. Upon the whole, we are convinced that the instructions, when read together, were sufficient to declare the law on the subject of insanity. Whether all of the instructions given by the court of its own motion were correct, we are not called upon to decide, as no objections were made thereto, and no exceptions saved. Judgment affirmed.